I concur in the result.
It should be observed at the outset, that the problems of this case are all lawyer made. Most, if not all, of the blame for this fact lies with defendant, who attempted to represent himself until the later stages of the proceedings in the court below, when he engaged the services of other legal counsel.
I have no quarrel with the statement of facts contained in the prevailing opinion. However, I prefer to restate the facts which I deem material to an understanding of my analysis of the case.
After the court had sustained a special demurrer on the grounds of ambiguity and uncertainty, to defendants' original answer and counterclaim, defendant served upon plaintiff an amended answer and counterclaim substantially the same as the original, which failed in most respects, to cure the defects reached by plaintiff's demurrer to the original answer. The amended answer and counterclaim, though served upon plaintiff, was not filed with the court. On motion of the plaintiff and apparently unaware that the *Page 377 
amended pleading had not been filed, the court ordered the substance of the amended answer and counterclaim stricken, and granted judgment on the pleadings. Thereafter it was discovered that the amended pleading had never been filed, and in order to straighten out the record, plaintiff consented that the judgment on the pleadings be set aside, and that defendant be permitted to file his amended pleading. Upon the filing of the amended pleading, plaintiff renewed its motions to strike, and for judgment on the pleadings, which motions were granted by the court. The court also refused leave to defendant to amend his pleadings further.
The majority in treating the question of whether the court erred in granting judgment on the pleadings, apparently proceed on the theory that the entire amended answer and counterclaim were before the trial judge at the time such ruling was made. This leads to confusion. It is undoubtedly true, as pointed out in the prevailing opinion, that the pleadings must be liberally construed. But at the time the motion for judgment on the pleadings was granted, there was very little left of defendant's pleading to be construed. To my mind, we should first determine whether the court erred in granting the motion to strike, and after having determined that issue, consider, if necessary, the other questions. I proceed, therefore, to the question of the correctness of the court's ruling in striking the substance from the amended answer and counterclaim.
Section 104-13-2, U.C.A. 1943, provides as follows:
"Sham and irrelevant answers and replies, and irrelevant and redundant matter inserted in a pleading, may be stricken out upon such terms as the court may in its discretion impose."
It is not contended that the matter stricken from defendant's pleadings was irrelevant or redundant. Therefore, unless it can be said to be sham or frivolous, we must hold that the court erred in granting the motion to strike. *Page 378 
A sham pleading is one which is good in form but false in fact and not pleaded in good faith. As applied to pleadings, the words "false" and "sham" are usually construed as synonomous. Averments are not sham where they are not false in fact nor pleaded in bad faith. A frivolous answer, on the other hand, is one that, although true, does not in any view of the facts pleaded, present a defense to the action, or which forms or tenders no material issue. 41 Am. Jur. 322, Pleading, Sec. 50; Black's Law Dictionary, 3rd Ed. 117; 1 Bancroft's Code Pleading, 908-9, Sec. 623.
It is said by Bancroft that:
"A pleading which is but a repetition of a prior pleading held to be defective may be regarded as frivolous and stricken, though it has been said that such practice should not be encouraged because its effect is to defeat the right of amendment. The motion does not lie where the amended pleading contains some additional facts, as well as fuller and more explicit statements than those set forth in the original pleading." 1 Bancroft op. cit. 907-8, Sec. 622.
The same author says further at p. 912, Sec. 625:
"To warrant striking out a pleading as frivolous, it must be clearly bad on inspection merely, for an answer cannot be said to be frivolous when argument is necessary to show that the allegations are trifling."
Under the definitions above stated, I do not think defendant's answer can be considered as either sham or frivolous. Although there is some reason to believe that it was interposed for purposes of delay, it cannot be said that the allegations therein are false, or that they tender no issue. On the contrary, the facts therein rather clumsily and ambiguously alleged, would, if well pleaded, constitute a good defense. I therefore am of the opinion that the court erred in striking portions of the answer.
Since I take the view that the court erred in granting the motion to strike, it necessarily follows that the court erred in granting judgment on the pleadings. As stated in the prevailing opinion, the movant is entitled to judgment on the pleadings only when under the facts admitted by the pleadings *Page 379 
he would be entitled to a judgment on the merits. And as further observed in the prevailing opinion, it is not and cannot be contended that the answer wholly failed to state a defense to the action.
For the reasons above stated, I concur in the order of reversal.